DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/28/2018, 4/5/2019, 1/9/2020, 9/23/2020, and 3/31/2021 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, 
Claim 1 recites the limitation "motion information obtained according to the lapse of time" in line 12. It is unclear what is meant by such a recitation and, as such, the metes and bounds of the claim are unclear. Is the motion information the same motion information of the electronic device that the motion sensor is configured to obtain? How is the motion information “obtained according to the lapse of time”?
Claim 1 recites the limitation "location information obtained according to the lapse of time" in lines 13-14. It is unclear what is meant by such a recitation and, as such, the metes and bounds of the claim are unclear. Is the location information the same location information of the electronic device that is intended to be obtained using a signal that the communication circuit is configured to receive? How is the location information “obtained according to the lapse of time”?
Claim 1 recites the limitation "location information obtained according to the lapse of time using the communication module" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim because the communication module is not previously recited as obtaining the location information, but rather only receiving a signal.
Claim 1 recites the limitation "calculate a stress index of the user corresponding to the repeated activities" in line 15. It is unclear from the claim if a single stress index is calculated that corresponds to all of the repeated activities or if a stress index is calculated for each of the repeated activities.
Claim 1 recites the limitation "provide at least one activity of the repeated activities related to the user and a stress index corresponding to the at least one activity" in lines 18-19. It is unclear how or where the at least one activity is provided. There appears to be an element or step missing that would clarify.
Claim 2 recites the limitation "wherein the repeated activities related to the user include location information and time information corresponding to the repeated activities" in lines 2-3. It is unclear if the location information is the location information of the electronic device recited in claim 1 and if the time information is the “lapse of time” recited in claim 1, or if there is different information.
Claim 2 recites the limitation "determining an activity of the repeated activities, location information of which is included in a specified location range or time information of which is included in a specified time range, as the at least one activity" in lines 5-7. It appears that there is an element missing, as the claims do not recite determining if the location information or time information are within specified ranges.  
Claim 3 recites the limitation "display a map that represents the at least one activity and the stress index corresponding to the at least one activity, based on the location information” in lines 2-3. It is unclear what is “based on the location information”. Is the display of the map based on the location information or is the at least one activity based on the location information?
Claim 6 recites the limitation "provide guide information" in line 4. It is unclear how or where guide information is to be provided. There appears to be an element or step missing that would clarify.
Claim 6 recites the limitation "the comparison result" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "provide another activity" in line 2. It is unclear how or where another activity is to be provided. There appears to be an element or step missing that would clarify.
Claim 7 recites the limitation "another activity associated with the at least one activity" in line 2. It is unclear if another activity is provided for each of the at least one activities, or if there is a single activity that is provided for all of the at least one activities
Claim 8 recites the limitation "the determined guide information" in line 2.  There is insufficient antecedent basis for this limitation in the claim because guide information has not been determined, only provided.
Claim 10 recites the limitation "obtain … location information of the electronic device using the sensor module and the communication circuit" in lines 9-12.  There is insufficient antecedent basis for this limitation in the claim because the claim does not previously recite obtaining location information of the electronic device using either the sensor module or communication circuit, rather only reciting that the communication circuit is configured to receive a signal for measuring a location of the electronic device. The claim is missing an element or step of actually measuring or obtaining the location information.
Claim 10 recites the limitation "obtain state information…based on the acceleration information, the location information, and time information" in lines 13-15. It is unclear where the time information is taken from. In addition, are the acceleration information, location information, and time information supposed to be related in some way? For example, is the acceleration information supposed to be the acceleration information when the device is at a particular location at a particular time?
Claim 10 recites the limitation "calculate a stress index of the user of the electronic device according to time" in lines 16-17. Is the time recited in line 17 the same time as that of the “time information” recited on line 15?
Claim 10 recites the limitation "provide contents" in line 18. It is unclear what the metes and bounds of the word “contents” are in this context. The claim indicates that the “contents” include an association between the state information and the stress index, but what are “contents” as claimed?
Claim 10 recites the limitation "an association between the state information and the stress index" in lines 18-19. However, the claim does not previous recite determining an association and, thus, it appears that there is an element or step missing.
Claim 13 recites the limitation "obtain the state information based on whether the user of the electronic device is in a sleeping state, an active state, or an inactive state" in lines 2-3. It is unclear from the claim how the state information is obtained “based on” whether the user is in each of the states. Is it a yes/no type basis, wherein if the user is in a sleeping state the state information is obtained, but if the user is in an active state the state information is not obtained? Or is the sleeping/active/inactive state used in some way in the obtaining of the state information?
Claim 15 recites the limitation "the state information associated with the grouped activities" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Further, is there a single state information associated with the group, or is there state information for each of the activities within the group?
Claim 16 recites the limitation "a stress index" in line 2. It is unclear if this is the same or a different state index as that recited in claim 10.
Claim 17 recites the limitation "provide a map that represents the state information and the stress index to the display or the external electronic device based on the location information" in lines 2-3. It is unclear if the providing of the map is “based on” the location information or if the claim is reciting that the state information and stress index were based on the location information.
Claim 18 recites the limitation "if the stress index is higher than a specified value" in line 2. However, the stress index is never compared to a specified value and, thus, it appears that there is an element or step missing from the claim.
Claim 19 recites the limitation "if the stress index is higher than a specified value" in line 2. However, the stress index is never compared to a specified value and, thus, it appears that there is an element or step missing from the claim.
Claim 20 recites the limitation "obtain state information…based on the acceleration information, the location information, and time information" in lines 8-10. It is unclear where the time information is taken from. In addition, are the acceleration information, location information, and time information supposed to be related in some way? For example, is the acceleration 
Claim 10 recites the limitation "calculate a stress index of the user of the external device according to time" in line 11. Is the time recited in line 11 the same time as that of the “time information” recited on line 10?
Claim 10 recites the limitation "provide contents" in line 13. It is unclear what the metes and bounds of the word “contents” are in this context. The claim indicates that the “contents” include an association between the state information and the stress index, but what are “contents” as claimed?
Claim 10 recites the limitation "an association between the state information and the stress index" in lines 13-14. However, the claim does not previous recite determining an association and, thus, it appears that there is an element or step missing.
Claim 20 recites the limitation "the external electronic device" in lines 14-15. It is unclear if this is the same as the “external device” previously recited or is intended to be an external electronic device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (U.S. 2016/0058376) in view of Cai (U.S. 2016/0260046, cited by Applicant). Regarding claims 1, 2, 5, 10, 11, and 20, Baek discloses an electronic device 101 comprising: a display 150/1860 (see Figures 1 and 18); a biometric sensor 230/1840I configured to obtain biometric information of a user of the electronic device (specific to claim 1, see paragraph [0093], which discloses the electronic device 101 including sensor unit 210, and paragraph [0096], and Figure 18); a sensor module 210/1840 including an acceleration sensor 221/1840E and a heart rate (HR) sensor 234/1840I (specific to claim 10, see Figures 2 and 18); a motion sensor 220/1840A/1840B/1840E (GESTURE SENSOR 1840A, GYRO SENSOR 1840B, and ACCELERATION SENSOR 1840E are all “motion sensors”) configured to obtain motion information of the electronic device (see paragraphs [0095] and [0214]); a communication circuit 160/1820 configured to receive a signal (see paragraphs [0087] and [0205], the recitation “for . 
However, Baek fails to disclose that the processor is configured to: identify repeated activities related to the user, which follow a lapse of time, based on motion information obtained according to the lapse of time using the motion sensor and location information obtained according to the lapse of time using the communication module; calculate a stress index of the user corresponding to the repeated activities related to the user based on biometric information obtained using the biometric sensor; and provide at least one activity of the repeated activities related to the user and a stress index corresponding to the at least one activity. Cai teaches that an activity type 224 may be determined based at least in part on motion data, exertion level 222, location information 226 or a combination thereof, for instance, a travel activity type may be determined in response to the exertion level 222 being low or medium, motion data indicating there is no motion, and location information 226 indicating there is a change in location, and a work activity type may be determined in response to the exertion level 222 being medium or high (i.e., exceeding a predetermined threshold value), and motion data indicating there is acceleration or turning (see paragraph [0028]), location information 226 may be determined based on positioning data from a position sensor, and location information 226 may indicate the current location of a worker, and/or the distance travelled by the worker (see paragraph [0030]); based on at least sensor data, an activity type associated with the worker is recognized, and based on the sensor data and the recognized activity type, a fitness analysis that determines a stress level of the worker is performed (see claim 9); and based on the stress level, one or more suggestions to improve well-being of the worker are generated (see claim 9). Baek and Cai are found within KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 3, Figure 11G of Baek shows a map of the stress index during working hours and during non-working hours. It is respectfully submitted that such a map “represents the at least one activity and the stress index corresponding to the at least one activity, based on the location information, on the display, as at least a part of the providing of the at least one activity” as claimed.
Regarding claim 4, Baek discloses that the biometric sensor includes a heart rate (HR) sensor 234, and wherein the processor is configured to: calculate the stress index, based on at least one of HR information or heart rate variability (HRV) of the user obtained using the HR sensor (see paragraph [0108]), which describes a controller that may convert an analyzed parameter into vital information, such as a stress index).
Regarding claim 6, Baek discloses that the processor is configured to: compare a first stress index at a first time and a second stress index at a second time corresponding to the at least one activity (the comparison shown between working and non-working hours, as shown in 
Regarding claim 7, it is respectfully submitted that the guide information “Take a rest for a while.” shown in Figure 11A is “another activity associated with the at least one activity as at least a part of the guide information” as claimed.
Regarding claim 8, Baek discloses that the processor is configured to: transmit data related to the determined guide information to an external electronic device operatively connected to the electronic device (see paragraph [0083]).
Regarding claim 9, Baek discloses that the processor is configured to: store surrounding environment information of the electronic device in association with the repeated activities related to the user (see paragraph [0082], lines 6-9).
Regarding claim 12, Baek discloses that the sensor module further includes a gyro sensor 1840B (see Figure 18), and wherein the processor is configured to: obtain angular speed information of the electronic device using the gyro sensor (it is respectfully submitted that this is inherent, as a gyro sensor is by definition an angular rate sensor), and obtain the state information based on the acceleration information, the angular speed information, the location information, and the time information.
Regarding claim 13, Baek discloses that the processor is configured to: obtain the state information based on whether the user of the electronic device is in a sleeping state, an active state, or an inactive state repeatedly for a time period of a specified range (the working versus non-working times shown in Figure 11G are considered to be the claimed “active” and “inactive” states).
Regarding claim 14, it is respectfully submitted that the state information is always obtained and, thus, it is obtained “if the user of the electronic device repeatedly performs the same activity a specified number of times or more for a time period of a specified range”.
Regarding claim 15, Cai teaches grouping activities together based on the time of day when such activities are performed (see paragraph [0051], lines 6-8). As such, the combination of Baek and Cai provides that the processor is configured to: obtain information on a plurality of activities performed by the user of the electronic device based on the acceleration information, the location information, and the time information; and group activities, which are performed at the same time of day, of the plurality of activities; and obtain the state information associated with the grouped activities.
Regarding claim 16, Baek discloses that the processor is configured to: provide a stress index associated with the state information, together with the state information, to the display or the external electronic device (see Figure 18, which shows the flow of information through application processor 1810).
Regarding claim 17, Figure 11G of Baek shows a map of the stress index during working hours and during non-working hours. It is respectfully submitted that such a map “represents the state information and the stress index to the display or the external electronic device based on the location information” as claimed.
Regarding claim 18, it is respectfully submitted that the guide information “Take a rest for a while.” shown in Figure 11A is “a solution to stress corresponding to the state information to the display or the external electronic device” as claimed.
Regarding claim 19, it is respectfully submitted that the transmission to an external device of Baek with a notification to “Take a rest for a while”, as shown in Figure 11A, is controlling “an external device connected to the electronic device to mitigate stress” as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792